PER CURIAM.
We have for review Darville v. State, 912 So.2d 63 (Fla. 4th DCA 2005), in which the Fourth District Court of Appeal cited Paul v. State, 912 So.2d 8 (Fla. 4th DCA 2005), quashed in part, 934 So.2d 1167 (Fla.2006), a case which was then pending before this Court. We have jurisdiction. *328See art. V, § 3(b)(3), Fla. Const; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed this case and proceeded to issue our decision in State v. Paul, 934 So.2d 1167 (Fla.2006). Once that decision was final, we issued an order directing the respondent to show cause why we should not exercise our jurisdiction to summarily quash the decision under review and remand for reconsideration in light of our decision in Paul. Upon consideration of respondent’s response and petitioner’s reply thereto, we have determined to do so.
We accordingly grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Fourth District Court of Appeal for reconsideration upon application of this Court’s decision in Paul
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.